Case 18-09108-RLM-11       Doc 665      Filed 07/18/19    EOD 07/18/19 16:15:53         Pg 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

   In re:

   USA Gymnastics

              Debtor                                 Case No. 18-09108-RLM-11


    NOTICE REGARDING CREDITOR’S MOTION TO FILE CLAIM AFTER BAR
                         DATE (DKT #657)


            PLEASE TAKE NOTICE that the above referenced Motion will be heard on the

   next omnibus hearing date of August 14, 2019 at 1:30pm in Room 329 of the United

   States Bankruptcy Court, 46 East Ohio Street, Indianapolis, IN 46204 with objections to

   be filed by August 7, 2019 by 4:00pm Eastern Standard Time via the Court’s ECF

   system.

            PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for

   interested parties to participate in the Omnibus Hearing by conference call is 1-888-273-

   3658, passcode: 9247462#. All callers shall keep their phones muted unless addressing

   the Court. All callers must identify themselves and the party(ies) they represent when

   addressing the Court. Callers shall not place their phones on hold during the Omnibus

   Hearing.



   Dated: July 18, 2019                                Respectfully submitted,

                                                       By: /s/ Annemarie Alonso
                                                       Annemarie Alonso #30506-06
                                                       Jonathan Little
                                                       Saeed & Little, LLP
                                                       133 W. Market St. #189
Case 18-09108-RLM-11   Doc 665   Filed 07/18/19   EOD 07/18/19 16:15:53   Pg 2 of 2



                                              Indianapolis, IN 46204
                                              317.721.9214
                                              annie@sllawfirm.com
                                              jon@sllawfirm.com
                                              Counsel for Creditor
